Matter of McFadden v Town of Westmoreland Zoning Bd. (2019 NY Slip Op 08126)





Matter of McFadden v Town of Westmoreland Zoning Bd.


2019 NY Slip Op 08126


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019

PRESENT: WHALEN, P.J., PERADOTTO, CARNI, LINDLEY, AND CURRAN, JJ. (Filed Nov. 8, 2019.) 


MOTION NO. (728/19) CA 18-01753.

[*1]IN THE MATTER OF MILBURN MCFADDEN AND THERESA MCFADDEN, PETITIONERS-APPELLANTS, 
vTOWN OF WESTMORELAND ZONING BOARD, RESPONDENT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.